Citation Nr: 1230362	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  11-05 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for bilateral hearing loss.  

2. Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel




INTRODUCTION

The Veteran served on active military duty from March 1943 to December 1945.  

These issues come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 RO rating action of the Department of Veterans Affairs Regional Office (RO) in Waco, Texas.  In that decision, the RO reopened the claim for service connection for bilateral hearing loss but ultimately confirmed the prior denial.  The claim for service connection for tinnitus was also denied.  

The Veteran originally requested a Board hearing, but in May 2012 VA was notified that he was in a rehabilitation facility and has dementia; he was no longer able to attend a hearing.  The Board finds the hearing request has been withdrawn.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The claims for service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1. A July 2001 RO decision denied service connection for bilateral hearing loss; the Veteran did not file a notice of disagreement and the decision became final.  

2. Evidence received since the July 2001 RO rating decision does relate to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss and raises a reasonable possibility of substantiating the claim.  




CONCLUSIONS OF LAW

1.  The RO's July 2001 decision that denied a claim for service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  

2.  New and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2011), and the pertinent implementing regulation, 38 C.F.R. § 3.159 (2011), without deciding whether the notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating this portion of the Veteran's claim.  The Board is taking action favorable to the Veteran by reopening the claim of service connection for bilateral hearing loss.  A decision at this point poses no risk of prejudice to him.  See, Bernard v. Brown, 4 Vet. App. 384 (1993).  

The claim for entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In July 2001, the RO denied entitlement to service connection for bilateral hearing loss because there was evidence of a current disability but no nexus to service.  The Veteran did not file a notice of disagreement with this decision and it became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  The claim may be reopened if new and material evidence is submitted.  Manio, 1 Vet. App. 140.  

Prior to the July 2001 decision, the evidence in the file consisted of service treatment records, other claims and statements of the Veteran, other lay statements, VA treatment records, private treatment records, employment information, field examiner reports, a December 1954 rating board hearing transcript and a May 2001 VA audiological examination report.  

Since the July 2001 decision, the evidence in the file consisted of more recent VA treatment records, statements of the Veteran, a May 2010 VA examination report and June 2010 addendum and, most importantly, two private opinions providing a nexus between the current bilateral hearing loss and service.  

The Board finds that new and material evidence has been received because the private nexus opinions could help the Veteran to substantiate his claim for service connection for bilateral hearing loss.  The additional evidence must be presumed credible according to Justus, 3 Vet. App. at 513.  As a result, the evidence is considered both new and material and the claim for bilateral hearing loss is reopened.  






ORDER

New and material evidence has been received to reopen a previously denied claim for service connection for bilateral hearing loss and to that extent the claim is reopened.  


REMAND

A May 1956 letter from the Social Security Administration (SSA) indicates the Veteran may have received disability benefits in the past.  On remand, the AMC should request SSA records for the Veteran and associate any records with the file.  A negative reply should be documented in the file.  Service personnel records should be requested as well.  

The Board finds the June 2010 addendum opinion to be inadequate.  The addendum erroneously stated that the file contained "no audiometric information."  This is incorrect; there is a May 2001 audiogram in the file.  Additionally, the examiner stated there was "no exit examination."  This is also incorrect; the December 1945 separation examination is in the file and shows 15/15 for a whispered voice test for both ears.  

Finally, the examiner does not discuss the Veteran's work history, which does show some evidence of post-service noise exposure.  The December 1954 rating board hearing showed after service he went to work in construction and carpentry building houses with his brother-in-law and lived on a farm.  (Transcript, pp 10, 12.)  He said he did not operate machines at that time.  (Transcript, p 13.)  He spent more time as a cook and a clerk.  (Transcript, pp 9, 11.)  The Veteran said he had worked as a machinist.  (Transcript, p 5.)  After that he worked part-time at a grocery store (see January 1956 statement).  In his December 2009 claim he said he last worked in 1987 as a church pastor.  

Two private medical opinions suggest that current auditory difficulty is related to service.  The private opinions incorrectly state the Veteran's service treatment records are unavailable when they are in the file.  These opinions also state the Veteran was in combat.  Given the current evidence in the file, the Board finds there are inconsistencies in the record and at this point the Board does not find the Veteran served in combat based on current evidence in the file.  As a result there is no adequate opinion in the file at this time and a remand is necessary for a reasoned opinion to be given based on all of the evidence.  

Regarding the inconsistencies, there are no combat decorations or injuries in the service treatment records or in the personnel records currently in the file.  The records suggests that the Veteran mostly served as a cook for his time in Europe but did spend some time with military occupational specialty of "Pioneer" (see separation qualification record).  The Veteran filed an initial claim in May 1950 and did not report combat.  Some VA hospital records from this time note the Veteran alleged combat, but a September/October 1954 record noted that he was described as "flighty" and "would frequently change his story."  

The Veteran filed claims for compensation in May 1950 and August 1954 and made no mention of auditory problems.  VA treatment records dated in the 1950's make no mention of complaints or findings of hearing loss or tinnitus.  

When the Veteran filed his claim in December 2009 he said he had bilateral hearing loss and tinnitus from 1950 and he separated from service in 1945.  In his notice of disagreement, he asserted bilateral hearing loss and tinnitus was caused by military service.  These facts, along with any salient new information associated with the file, should be taken into account by the examiner in giving an opinion in this case.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)  

1. Request SSA records for the Veteran and associate any records with the file.  A negative reply should be documented in the file.  

2. Request service personnel records and associate any records with the file.  A negative reply should be documented in the file.  

3. After the above development has been completed, send the claims file to a VA examiner for an opinion regarding the currently diagnosed bilateral hearing loss and tinnitus disabilities.  The claims file and a copy of this remand must be made available to the examiner and the examiner should state that the file has been reviewed.  

The examiner should state whether there is a 50 percent probability or greater that the currently diagnosed bilateral hearing loss and tinnitus had its clinical onset in service or is otherwise related to service.  The examiner should consider the pertinent evidence of record as summarized in the Remand section of this decision.  

4. Re-adjudicate the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


